Citation Nr: 1632881	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  09 27-833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a heart disorder other than residuals of coarctation of the aorta, to include hypertension, coronary artery disease, hypercholesterolemia, aortic valve disease, and left ventricular hypertrophy.

2.  Entitlement to an initial evaluation in excess of 30 percent for surgical residuals of coarctation of the aorta.

3.  Entitlement to an effective date earlier than October 13, 2006 for the grant of service connection for surgical residuals of coarctation of the aorta. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1957 to October 1960.

This matter came before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which declined to reopen a claim of entitlement to service connection for coarctation of the aorta, adult type.

In March 2012, the appeal was remanded for development of the record.  

In February 2013, the  Board reopened the Veteran's claim and remanded the merits of the claim for development of the record.  The appeal was again remanded in November 2013.

In October 2014, the Board requested a Veterans Health Administration (VHA) opinion, which was provided in December 2014.  

In June 2015, the Board granted service connection for residuals of coarctation of the aorta and denied service connection for a heart disorder other than residuals of coarctation of the aorta, to include hypertension, coronary artery disease, hypercholesterolemia, aortic valve disease, and left ventricular hypertrophy.  The Veteran appealed the denial of service connection to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2016, the Court granted the parties' Joint Motion for Remand (JMR), remanding the matter to the Board for compliance with the terms of the JMR.

This matter also comes before the Board from a July 2015 rating decision which granted service connection for surgical residuals of coarctation of the aorta and assigned a 30 percent evaluation, effective October 13, 2006.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2016 JMR, the parties agreed that the Board erred in relying on the December 2014 VA medical opinion.  Specifically, they noted that the VA physician stated that, in the absence of records, he assumed that surgical repair in 1965 was successful.  They pointed out that the record contained a December 1965 letter from a physician indicating the Veteran's status following surgery.  They suggested that the VA physician did not review the December 1965 letter, and that his opinion regarding coarctation of the aorta and hypertension were based on his assumption of the outcome of surgery rather than his actual review of the evidence.  The parties also noted that the VA physician stated that he did not have a 1997 operative report or preoperative echocardiogram, and that thus, he was unable to render a medical opinion as to whether aortic valve disease and left ventricular hypertrophy were congenital or developmental defects or diseases.  They agreed that an adequate medical report must rest on correct facts and reasoned medical judgment so as to inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In light of these errors, an additional opinion should be sought.

The parties also agreed that VA failed to comply with the February 2013 remand directives to the extent that the AOJ did not employ sufficient efforts to obtain treatment information from the Veteran.  As such, the Veteran should again be asked to identify pertinent treatment providers, and the AOJ should make efforts to assist him in obtaining any sufficiently identified records.

With respect to the July 2015 rating decision which granted service connection for surgical residuals of coarctation of the aorta and assigned a 30 percent evaluation, effective October 13, 2006, the Board notes that the Veteran submitted a notice of disagreement in August 2015.  Specifically, he disagreed with the evaluation assigned and the effective date established for the grant of service connection.  The filing of a NOD places a claim in appellate status.  Therefore, a statement of the case regarding these issues must be provided to the appellant.  As such, these issues must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment for all medical care providers, both VA and non-VA, for his claimed heart disorders for the period from his date of birth in November 1939 to the present.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal
determination that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided m 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R § 3.159(c)(2),(e).

2.  Forward the record to a cardiologist with the requisite qualifications to determine the nature and etiology of any currently present heart disorder other than the residuals of coarctation of the aorta, including but not limited to hypertension, coronary artery disease, hypercholesterolemia, aortic valve disease, and left ventricular hypertrophy.  The record must be made available to and reviewed by the cardiologist.  

If the cardiologist concludes that examination of the Veteran is necessary to address the questions presented, such should be scheduled.  

Following review of the record, the cardiologist should identify all current heart disorders other than the currently service-connected surgical residuals of coarctation of the aorta.  For each heart disorder identified, the cardiologist should make a determination as to whether such is related to any congenital or developmental disease, or is etiologically related to service.  

A complete rationale for all opinions expressed should be provided in the examination report.

Review of the entire record is required; however, the cardiologist is directed to acknowledge and discuss all in-service heart findings, the Veteran's lay assertions of in-service symptomatology, and the findings of the private physician who evaluated the Veteran in December 1965.  

If the examiner is unable to offer any of the requested opinions, it is essential that he or she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the cardiologist's report for compliance with Board directives.  Any deficiency should be addressed prior to recertification to the Board.  

4.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

5.  Issue the appellant a statement of the case on the issues of entitlement to an initial evaluation in excess of 30 percent for surgical residuals of coarctation of the aorta and an effective date earlier than October 13, 2006 for the grant of service connection, pursuant to 38 C.F.R. § 19.26 (2015).  If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the claim to the Board for the purpose of appellate disposition.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




